DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “EPROM locating flat” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not disclose the claimed subject matter of “an EPROM locating flat” included in the inner housing portion of the housing as claimed in claims 21 and 38.  The specification does not provide any support for this feature. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 21 and 38, the limitation “an EPROM locating flat” does not comply with the written description requirement because the specification does not disclose or describe this feature.  Additionally, “an EPROM locating flat” is new matter, because this feature has not been disclosed in the original presentation.  Examiner notes that amending the disclosure to include this feature would result in a 35 U.S.C. 112(a) new matter rejection.  The specification and drawings may be amended to include “an EPROM locating flat” while claiming the priority date of parent application 15/343,995 by filing a Continuation-in-part.  For examination purposes, this limitation is being interpreted to mean that the housing of the surgical stapling device contains an erasable programmable read-only memory (EPROM).

Regarding claims 22-37 and 39-40, claims 22-37 and 39-40 are rejected because they depend from claims 21 and 38, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US 2015/0014393) in view of Penna et al (US 2015/0048140), hereinafter Penna.

	Regarding claim 21, Milliman discloses a surgical stapling device (Fig. 1) comprising:
	An elongate body (Fig. 1, item 30, 100, 110) defining a longitudinal axis and having a proximal portion (Fig. 1) and a distal portion (Fig. 1), the elongate body including a pusher drive member (Fig. 16, item 534) and a knife carrier pusher (Fig. 16, item 460), the knife carrier pusher movable independently of the pusher drive member (Para. 0092); and
	A reload assembly (Fig. 3, item 110) including a housing (Fig. 3, item 110) having an inner housing portion (Fig. 3, item 123) defining a housing through bore (Fig. 3, item 123), a staple cartridge (Fig. 3, item 150) supporting a plurality of staples (Fig. 3), a pusher assembly (Fig. 3, item 530) supported within the housing, the pusher assembly movable between a retracted position and an advanced position to eject the plurality of staples from the staple cartridge (Para. 0078-0080), a knife carrier (Fig. 3, item 400, 424, 421), and a knife (Fig. 3, item 440) supported on the knife carrier.
	Milliman is silent about the inner housing portion of the housing including an EPROM locating flat.
	However, Penna teaches a surgical stapling device (Fig. 1) comprising an inner housing portion (Fig. 3) of the housing including an EPROM locating flat (Fig. 3, item 135, based on the interpretation above due to the 35 U.S.C. 112(a) rejection above) (Para. 0045).
. 

Allowable Subject Matter
Claims 22-40 are free of prior art, but are currently rejected under 35 U.S.C. 112(a).  The subject matter of claims 22-40 is allowable over the prior art but are still subject to the 35 U.S.C. 112(a) rejections above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22 and 38, the prior art of record fails to disclose, teach, or fairly suggest a surgical stapling device comprising an elongate body including a pusher drive member and a knife carrier pusher which is movable independently of the pusher drive member and has a second engagement structure, a reload assembly including a pusher assembly movable between a retracted position and an advanced position to eject a plurality of staples, a knife carrier having a first engagement structure, and a knife, wherein the second engagement structure is configured to releasably engage the first engagement structure and movable between a first engaged configuration and a second disengaged position.  The prior art of record that comes closest to teaching these limitations is Milliman (US 2015/0014393), Penna (US 2014/0197225), and Racenet (US 9,038,882).  Milliman teaches a surgical stapling device comprising an elongate body including a pusher drive member and a knife carrier pusher which is movable independently of the pusher drive member and has a second engagement structure, a reload assembly including a pusher assembly movable between a retracted position and an advanced position to eject a plurality of staples, a knife carrier having a first engagement structure, and a knife.  However, Milliman fails to teach wherein the second engagement structure is configured to releasably engage the first engagement structure and movable between a first engaged configuration and a second disengaged position.  Penna teaches a surgical stapling device comprising an elongate body including a pusher drive member and a knife carrier pusher which has a second engagement structure, a reload assembly 
Regarding claims 23-37 and 39-40, claims 23-37 and 39-40 would be allowable, except for the 112(a) rejections, because they depend from claims 22 and 38, respectively, which are free of prior art.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that the objections to the specification and drawings should be withdrawn, Examiner disagrees.  The amendments to the specification were filed on 09/20/2019 and the application was officially filed on 09/19/2019.  According to MPEP 608.04(b), a preliminary amendment is considered new matter when the amendment is filed after the filing date of the application.  Therefore the objections are maintained.
Regarding Applicant’s argument that the 35 U.S.C. 112(a) rejections should be withdrawn because the preliminary amendment filed 09/20/2019 includes the limitation, Examiner disagrees.  As stated above, according to MPEP 608.04(b), a preliminary amendment is 
Regarding Applicant’s argument that the Penna does not teach an EPROM flat included with the inner housing portion, Examiner disagrees.  Fig. 3 of Penna shows EPROM chip 135 (Para. 0045 of Penna) included with inner housing portion.  See above 35 U.S.C. 103 rejection of claim 21 for further details.  Examiner notes that Applicant’s specification does not disclose what the EPROM locating flat is, how it is connected to the housing, and how it works, and due to the lack of written description of this feature, the EPROM chip of Penna satisfies the claimed limitation under Examiner’s interpretation in view of the 35 U.S.C. 112(a) rejection.  Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                            

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731